Citation Nr: 1221503	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  11-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Huntington, West Virginia



THE ISSUE

Entitlement to reimbursement for travel expenses for treatment of a service-connected disability at the Huntington, West Virginia, VA healthcare system from August 16, 2010 to August 19, 2010.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination of the VAMC in Huntington, West Virginia. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On May 16, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal for reimbursement of travel expenses for treatment of a service-connected disability at the Huntington, West Virginia, VAMC from August 16, 2010 to August 19, 2010.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to the claim of reimbursement of travel expenses for treatment of a service-connected disability at the Huntington, West Virginia, VAMC from August 16, 2010 to August 19, 2010 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On May 16, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal of entitlement to reimbursement of travel expenses for treatment of a service-connected disability at the Huntington, West Virginia, VAMC from August 16, 2010 to August 19, 2010.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to this matter is dismissed.  


ORDER

The appeal is dismissed. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


